UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                        No. 21-6260


MULUKEN WUBNEH,

                   Plaintiff - Appellant,

             v.

PATRICIA GENERAL, Doctor,

                   Defendant - Appellee,

             and

ARMOR CORRECTIONAL HEALTH SERVICES, INC.

                   Defendant,

OFFICE OF THE ATTORNEY GENERAL,

                   Party-in-Interest.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T.S. Ellis, III, Senior District Judge. (1:20-cv-00076-TSE-JFA)


Submitted: August 30, 2021                              Decided: September 29, 2021


Before WILKINSON, KING, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Muluken Wubneh, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Muluken Wubneh appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 complaint. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court.          Wubneh v. General, No.

1:20-cv-00076-TSE-JFA (E.D. Va. Jan. 15, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3